Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
Specification
The disclosure is objected to because of the following informalities: 
The specification should be reviewed for spelling and grammar.  Non-limiting examples include: Page 8, ¶ 34, last two sentences; Page 13, ¶ 47, “Etherum™” should read as “Etherium™”; Page 17, ¶ 68, second sentence “is then present this”; and Page 21, ¶ 88, end of third line, “contests” appears that it should be “contested”; Pages 29 – 30, it appears that the paragraphs following the equations may need to be moved around to match the equation with its description, e.g., ¶ 129 appears that it should be after ¶ 131 and ¶ 132 should be after ¶ 128.
Appropriate correction is required.
Claim Objections
In regards to claim 1, in the fourth limitation, second line, the phrase “at least on” should read as “at least one.”
In regards to claim 5, “processorprocessor” should read as “processor.”
In regards to claims 12 and 13, a period should be added at the end of each claim.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 – 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In regards to claims 1, 16, and 18, the Examiner is uncertain as to whether the three different claims are intended to be directed to different invention or not.  Specifically, the preamble sets for specific requirements that the body of each respective preamble must provide, however, upon review of the body of the claims, the Examiner notes that the steps/functions are identical.  It is uncertain whether claim 1 is supposed to be the method/process claim, claim 16 is the computer program product for performing the method, and claim 18 is the system for performing the method.  If this is not the case, the Examiner asserts that the body of the claims are not meeting the requirements set forth in the preamble and, therefore, it is uncertain whether the preamble is simply serving as descriptive subject matter or whether the body of the claim is supposed to provide the specific limitations for satisfying the preamble.
In regards to claims 1, 16, and 18, referring to claim 1 as the exemplary claim, in the fifth limitation, it is uncertain whether “their” in “their activity” is referring to the activity of the entity or of the account.
In regards to claim 18, the claim recites a computer program product, however, the body of the claim appears to be directed to a system as it recites computer processors comprise the computer program product. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 16 and 18 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  One of ordinary skill in the art would have recognized that a transitory wave can be considered to be a computer readable storage medium.  As such, since the specification has failed to exclude transitory signals as being mediums a rejection under 35 USC 101 has been provided.  In order to overcome the rejection, the Examiner suggests amending the claims to disclose that the computer readable medium is non-transitory.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Calcaterra et al. (US PGPub 2019/0108232 A1).
In regards to claim 1, Calcaterra discloses a method of attesting to the credibility of entities engaged in commerce and trade, utilizing a value-staked vouching mechanism wherein backing positive outcomes results in economic rewards for attesters and, conversely, backing negative outcomes results in economic penalties for the same, the method: 
creating, by one or more processors, an account on a distributed secure ledger (¶ 20, 24, 31 wherein accounts can be created in a blockchain); 
associating, by one or more processors, at least one personal identification information datum to the account (¶ 193, 197, 247, 250, 268; Claim 5 wherein personal identification information is associated with their respective accounts, e.g., expertise, languages, employment, public information (i.e. not anonymized,), and the like); 
assigning, by one or more processors, a limiter value based on the type of the personal identification information data associated with the account (¶ 17, 25, 33, 108 wherein accounts are assigned weights based on the type of personal identification information associated with the account, e.g., higher weights are provided to experts); 
receiving, by one or more processors, a request from the account to attest to an entity's credibility, wherein the account has at least on documented prior engagement or a verified connection with the entity (¶ 31; See also list of various examples for which the invention could be used for starting at ¶ 171 where requests to attest are received from accounts and wherein requests are received from accounts in order to attest an entity’s credibility, e.g., expertise, and the account has at least one verified connection with the entity, e.g., being in the same field); 
assigning, by one or more processors, the account to attest to the entity's credibility or creditworthiness by staking on their activity, wherein the assignment places at least a portion of a tokenized asset in digital escrow, wherein the tokenized asset is associated with the account (See list of various examples for which the invention could be used for starting at ¶ 171 wherein accounts are selected and assigned to attest to the entity’s credibility by staking on the activity and where assignment requires the account to place a tokenized asset in escrow within the blockchain.  As a non-limiting example, the example disclosed in ¶ 182 – 243, which is directed to dispute resolution lays out the process where accounts are assigned to attest to an entity’s credibility, the staking process, place tokens into escrow, and associating the token with the account in order to determine payout); 
receiving, by one or more processors, a rating by a third party of an engagement between the third party and the entity (As a non-limiting example, the example disclosed in ¶ 182 – 243, wherein a rating by a third party of an interaction between the third party and entity is received); 
analyzing, by one or more processors, the rating of the entity by the third party (As a non-limiting example, the example disclosed in ¶ 182 – 243, wherein the rating is analyzed); and 
adjusting, by one or more processors, the first portion of the tokenized asset associated with the account with a second portion of the tokenized asset based on the analyzed rating of the third party (¶ 17, 22, 25, 27, 108 wherein, based on the analysis of the rating and outcome of the activity, the tokenized asset is adjusted in order to appropriately disburse to winners that placed a stake on the activity).  
In regards to claim 2, Calcaterra discloses the method of claim 1, wherein the adjustment of the first portion of the tokenized asset further comprising, adjusting the second portion of the tokenized asset based on the limiter value assigned to the account (¶ 17, 22, 25, 27, 108 wherein the adjustment of the token is based on the weight assigned to the account).  
In regards to claim 3, Calcaterra discloses the method of claim 1, wherein, the various types of personal identification information data have predetermined limiter values associated with each type of personal identification information (¶ 17, 25, 33, 108 as discussed above, each account is associated with a weight based on the type and information associated with the account).  
In regards to claim 4, Calcaterra discloses the method of claim 1, wherein a predetermined number of accounts are permitted to be assigned to the entity for attestation (¶ 221, 223 wherein, depending on the situation, activity, circumstance, and etc., the attestation of an entity will have a predetermined number of accounts that are permitted to be assigned to the entity).  
In regards to claim 5, Calcaterra discloses the method of claim 1, further comprising creating, by one more processorprocessor, a smart contract functionality assigned to the first quantity of the tokenized assets associated with the account (¶ 103, 154, 162, 165, 166, 167, Example starting at ¶ 182 and 287 wherein smart contracts are created in order to manage the activity and attestation process).  
In regards to claim 6, Calcaterra discloses the method of claim 4, wherein the smart contract functionality is a blockchain based distributed computing platform (¶ 87, 106, 252, 270 wherein the invention is performed in a blockchain environment that utilizes smart contracts).  
In regards to claim 7, Calcaterra discloses the method of claim 1, wherein the analyzed rating of the entity, further comprising, processing, by one or more processors, a dispute resolution procedure brought by the account based on the analyzed rating of the entity (See example starting at ¶ 182 wherein an activity that the invention manages can be with regards to a dispute resolution procedure).  
In regards to claim 8, Calcaterra discloses the method of claim 1, further comprising, receiving, by one or more processors, a request for a payout to the account (¶ 17, 22, 25, 27, 108 182 – 243 wherein, based on the results of the analyzed activity, an account receives a payout for their participation in the activity and wherein in order to be selected the account submits a request and stake in order to determine and receive their corresponding payout).  
In regards to claim 9, Calcaterra discloses the method of claim 7, wherein the payout is calculated based on the summation of the first portion of the tokenized asset and the second portion of tokenized assets of determined by ratings of the entity while the account was assigned to attest the entity credibility (¶ 17, 22, 25, 27, 108 182 – 243  wherein the payout is split and disbursed to accounts that were selected to attest on the entity’s credibility in accordance with corresponding weights, stakes, and outcome and wherein the payouts sum to the amount that was held in escrow).  
In regards to claim 10, Calcaterra discloses the method of claim 1, wherein the personal identification information is encrypted with an entity's private key, stored on a distributed data store or database and hashed into the smart contract account on a distributed and cryptographically secure ledger (Abstract; 207 wherein the invention utilizes blockchain, distributed hash table, Symmetric encryption (e.g., PGP and where private keys are known to play an important role in symmetric cryptography, asymmetric cryptography, and cryptocurrency; private key encryption is referred to as symmetric encryption; see https://searchsecurity.techtarget.com/definition/private-key), asymmetric public key, and wherein smart contracts are created in order to manage the activity and attestation process).  
In regards to claim 11, Calcaterra discloses the method of claim 1, wherein the rating of the entity is processed along a scale to determine the categorization of the rating (¶ 17, 18, 22, 27 wherein the system uses a scale for their rating system to determine the category of a rating, e.g., up-vote and down-vote).  
In regards to claim 12, Calcaterra discloses the method of claim 4, wherein if the number of accounts exceeds the predetermined number, a selection protocol of the accounts is initiated (Example starting at ¶ 182 wherein a plurality of accounts can submit their request to attest to an entity and, based on the number of requests and particulars of the attestation, the system will only select a subset of the total requests received)
In regards to claim 13, Calcaterra discloses the method of claim 12, wherein the selection protocol, further comprising, receiving, by one or more processors, a bid from each account (¶ 152, 193, 195 wherein accounts submit bids for consideration to be selected to attest on the entity.  Specifically, the system allows for accounts corresponding to experts to submit availability stakes, i.e. bids, by using reputation tokens which weight the selection of an account that will be assigned.  The system selects an arbiter, from the pool of arbiters, i.e. accounts, which have submitted their availability stakes, weighted according to availability stakes and according to expertise tags specified by a smart contract.  Arbiters specify the fees they will accept for reputation token staked, availability stakes, by advertising in a forum, i.e. arbiters are submitting bids in order to be selected.)
In regards to claim 14, Calcaterra discloses the method of claim 13, wherein the predetermined number of accounts with the highest bids are selected, by one or more processors, to attest to the entity (¶ 152, 193, 195, 196, 200, 201, 202 wherein accounts submit bids for consideration to be selected to attest on the entity.  Specifically, the system allows for accounts corresponding to experts to submit availability stakes, i.e. bids, by using reputation tokens which weight the selection of an account that will be assigned.  The system selects an arbiter, from the pool of arbiters, i.e. accounts, which have submitted their availability stakes, weighted according to availability stakes and according to expertise tags specified by a smart contract.  Arbiters specify the fees they will accept for reputation token staked, availability stakes, by advertising in a forum, i.e. arbiters are submitting bids in order to be selected.  Further, as stated above, reputation tokens, conditions provided, and how they match with requested expertise tags, i.e. bid, weigh the selection process, which are further affected by the bid quantity.  The bids that match the best, i.e. highest bids, are then available for selection.).  
In regards to claim 15, Calcaterra discloses the method of claim 1, further comprising, processing, by one or more processors, the rating to determine if the rating adheres to set of requirements to qualify as a valid rating (Starting at ¶ 44 regarding Attack Resistance ¶ 45 Sybil Attacks; ¶ 49 Tyranny of the Majority; ¶ 53 Reputation Calculation wherein protocols are implemented in order to qualify a rating, i.e. protocols are implemented in order to prevent fraudulent behavior).  
In regards to claim 16, Calcaterra discloses a computer program product for attesting to a voucher and processing a rating, the computer program product comprising: 
one or more computer readable storage media and program instructions stored on the one or more computer readable storage media, the program instructions comprising (¶ 305; ¶ 87, 106, 252, 270 wherein the invention is performed in a blockchain environment that utilizes smart contracts): 
program instructions to create an account on a distributed secure ledger (¶ 20, 24, 31 wherein accounts can be created in a blockchain);   
program instructions to associate at least one personal identification information datum to the account (¶ 193, 197, 247, 250, 268; Claim 5 wherein personal identification information is associated with their respective accounts, e.g., expertise, languages, employment, public information (i.e. not anonymized,), and the like); 
program instructions to assign a limiter value based on the type of the personal identification information data associated with the account (¶ 17, 25, 33, 108 wherein accounts are assigned weights based on the type of personal identification information associated with the account, e.g., higher weights are provided to experts); 
program instructions to receive a request from an account to attest to an entity's credibility, wherein the account has at least one documented prior engagement or a verified connection with the entity (¶ 31; See also list of various examples for which the invention could be used for starting at ¶ 171 where requests to attest are received from accounts and wherein requests are received from accounts in order to attest an entity’s credibility, e.g., expertise, and the account has at least one verified connection with the entity, e.g., being in the same field); 
program instructions to assign the account to attest to the entity's credibility or creditworthiness by staking on their activity, wherein the assignment places a first portion of a tokenized asset in digital escrow, wherein the tokenized asset is associated with the account (See list of various examples for which the invention could be used for starting at ¶ 171 wherein accounts are selected and assigned to attest to the entity’s credibility by staking on the activity and where assignment requires the account to place a tokenized asset in escrow within the blockchain.  As a non-limiting example, the example disclosed in ¶ 182 – 243, which is directed to dispute resolution lays out the process where accounts are assigned to attest to an entity’s credibility, the staking process, place tokens into escrow, and associating the token with the account in order to determine payout); 
program instructions to receive a rating by a third party of an engagement between the third party and the entity (As a non-limiting example, the example disclosed in ¶ 182 – 243, wherein a rating by a third party of an interaction between the third party and entity is received); 
program instructions to analyze the rating of the entity by the third party (As a non-limiting example, the example disclosed in ¶ 182 – 243, wherein the rating is analyzed); and 
program instructions to adjust the first portion of the tokenized asset associated with the account with a second portion of the tokenized asset based on the analyzed rating of the third party (¶ 17, 22, 25, 27, 108 wherein, based on the analysis of the rating and outcome of the activity, the tokenized asset is adjusted in order to appropriately disburse to winners that placed a stake on the activity).  
In regards to claim 17, Calcaterra discloses the computer program product of claim 15, wherein, the various types of personal identification information data have predetermined limiter values associated with them (¶ 17, 25, 33, 108 as discussed above, each account is associated with a weight based on the type and information associated with the account).  
In regards to claim 18, Calcaterra discloses a computer program product of attesting to the creditworthiness of entities engaged in borrowing, utilizing a stake-based collateralization or insurance mechanism wherein backing borrowers that service loans according to contractual repayment terms results in economic rewards for attesters and, conversely, backing borrowers that fail to service loans according to contractual obligations results in the backers' collateral being remitted to the lender as a form of redress, the computer program product comprising: 
one or more computer processors, one or more computer readable storage media, and program instructions stored on the one or more computer readable storage media for execution by, at least one of the one or more processors, the program instructions comprising (¶ 305; ¶ 87, 106, 252, 270 wherein the invention is performed in a blockchain environment that utilizes smart contracts): 
program instructions to create an account on a distributed secure ledger (¶ 20, 24, 31 wherein accounts can be created in a blockchain); 
program instructions to associate at least one personal identification information datum to the account (¶ 193, 197, 247, 250, 268; Claim 5 wherein personal identification information is associated with their respective accounts, e.g., expertise, languages, employment, public information (i.e. not anonymized,), and the like);   
program instructions to assign a limiter value based on the type of the personal identification information data associated with the account (¶ 17, 25, 33, 108 wherein accounts are assigned weights based on the type of personal identification information associated with the account, e.g., higher weights are provided to experts); 
program instructions to receive a request from an account to attest to an entity's credibility, wherein the account has at least one documented prior engagement or a verified connection with the entity (¶ 31; See also list of various examples for which the invention could be used for starting at ¶ 171 where requests to attest are received from accounts and wherein requests are received from accounts in order to attest an entity’s credibility, e.g., expertise, and the account has at least one verified connection with the entity, e.g., being in the same field); 
program instructions to assign the account to attest to the entity's credibility or creditworthiness by staking on their activity, wherein the assignment places a first portion of a tokenized asset in digital escrow, wherein the tokenized asset is associated with the account (See list of various examples for which the invention could be used for starting at ¶ 171 wherein accounts are selected and assigned to attest to the entity’s credibility by staking on the activity and where assignment requires the account to place a tokenized asset in escrow within the blockchain.  As a non-limiting example, the example disclosed in ¶ 182 – 243, which is directed to dispute resolution lays out the process where accounts are assigned to attest to an entity’s credibility, the staking process, place tokens into escrow, and associating the token with the account in order to determine payout); 
program instructions to receive a rating by a third party of an engagement between the third party and the entity (As a non-limiting example, the example disclosed in ¶ 182 – 243, wherein a rating by a third party of an interaction between the third party and entity is received);
program instructions to analyze the rating of the entity by the third party (As a non-limiting example, the example disclosed in ¶ 182 – 243, wherein the rating is analyzed); and 
program instructions to adjust the first portion of the tokenized asset associated with the account with a second portion of the tokenized asset based on the analyzed rating of the third party (¶ 17, 22, 25, 27, 108 wherein, based on the analysis of the rating and outcome of the activity, the tokenized asset is adjusted in order to appropriately disburse to winners that placed a stake on the activity).  
In regards to claim 19, Calcaterra discloses the computer system of claim 18, wherein, the various types of personal identification information data have predetermined limiter values associated with them (¶ 17, 25, 33, 108 as discussed above, each account is associated with a weight based on the type and information associated with the account).  
In regards to claim 19, Calcaterra discloses the computer system of claim 18, wherein a predetermined number of accounts are permitted to be assigned to the entity for attestation (¶ 221, 223 wherein, depending on the situation, activity, circumstance, and etc., the attestation of an entity will have a predetermined number of accounts that are permitted to be assigned to the).  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the attached PTO-892 Notice of References Cited.
Kraemer et al. (US PGPub 2018/0096551 A1) – which is directed towards utilizing blockchain in order to allow users to attest to statements;
Kowalczyk *US PGPub 2014/0344039 A1) – which is directed to providing a debate forum that includes a currency system for establishing reputation based on behavior of participating users;
Chari et al. (US PGPub 2019/0182035 A1); Yau et al. (US PGPub 2016/0261411 A1) – which are directed towards the utilization of blockchain in order to determine and verify the identity of users;
Kroutik (US PGPub 2019/0188411 A1) – which is directed towards the utilization of blockchain as a reward and reputation system; 
Khalil et al. (US PGPub 2019/0139037 A1) – which is directed towards the utilization of blockchain for securing transactions between users;
Definition of private key (secret key) from Whatis.com published on searchsecurity.techtarget.com
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERARDO ARAQUE JR whose telephone number is (571)272-3747.  The examiner can normally be reached on Monday - Friday 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571) 270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GERARDO ARAQUE JR
Primary Examiner
Art Unit 3689



/GERARDO ARAQUE JR/Primary Examiner, Art Unit 3689                                                                                                                                                                                                        3/4/2021